DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the term “the primary direction of the frame supports” lacks adequate antecedent basis in the claim.  The specification provides only nominal support for the limitation and so the term “primary direction” cannot be objectively and consistently interpreted in view of the disclosure.
As to claim 10, the limitation “some of said spans” lacks adequate antecedent basis in the claim.  Claim 9, upon which claim 10 depends, recites a single span, not plural spans.
a frame structure, comprising two side portions connecting an upper and a lower portion” is indefinite because claim 1 already recites “a generally rectangular-shaped frame structure … said frame structure comprising two side portions connecting an upper portion and a lower portion.”  It is not clear if this is meant to refer to the same frame structure.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gettelfinger (US-7779568).
	As to claim 1, Gettelfinger teaches a billboard framework having a plurality of lateral adjusters 34 adapted to be attached to poles 22 (see figure 2), coplanar frame supports 14 (see figure 2, column 3 lines 4-10) and a rectangular frame structure 10.
	As to claim 4 and 13, Gettelfinger shows upper, middle, and lower lateral adjustment members 34 (see figure 2).
	As to claim 5, Gettelfinger shows the frame supports being coplanar at the front edge portions of the lateral adjustment members (see figure 2).

	As to claim 7, as best understood, Gettelfinger shows front portions of the frame supports 14 extending at right angles to a primary direction thereof (see figure 2).
	As to claim 8, Gettelfinger shows the forward portions being coplanar with each other (see figure 2, 3a-3b).
	As to claim 9, Gettelfinger teaches a span 24 that is supported by one of said poles and by one of said middle lateral adjusters. (see figure 2, column 4 lines 15-25).	As to claim 12, Gettelfinger shows the frame supports 14 for all of the lateral adjusters are coplanar (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gettelfinger (US-7779568) in view of Fischer (US-6119384).
	As to claims 2 and 3, the adjusters 34 include axially aligned apertures 38 in a web of an extruded section.  Gettelfinger does not specify C-shaped sections and illustrates what appears to be L-shaped angle iron members instead (see figure 2).  Extruded sections such as C-channel are ubiquitous in the art of sign construction as .

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Gettelfinger does not teach a frame support extending at an angle from an end portion from some of said spans.  The claim as a whole, including all the limitations of claim 4, is not merely an obvious difference from what Gettelfinger teaches.  The art of record does not provide any teaching that would suggest to a person having ordinary skill in the art that the claim as a whole would have been obvious at the time of the invention.
Regarding claim 14, Gettelfinger does not teach a vertical support that “connects between an upper and a lower lateral adjuster on the same pole, but said vertical .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636